Judgment, Supreme Court, New York County (Robert Haft, J.), rendered on February 1, 1989, convicting defendant, after a jury trial, of grand larceny in the fourth degree and sentencing defendant, as a predicate felon, to an indeterminate term of 2 to 4 years, unanimously affirmed.
On September 13, 1988, the defendant was observed taking a one dollar bill out of the sidepocket of a knapsack by one of three officers in a decoy unit. At trial, the officers made minor inconsistent statements as to which shoulder the knapsack was on. Credibility issues are reviewable where there are such major inconsistencies by which the weight of the evidence does not prove guilt beyond a reasonable doubt. (People v Bleakley, 69 NY2d 490.) This is not the situation here and the jury verdict should be affirmed. Concur—Carro, J. P., Asch, Kassal and Smith, JJ.